United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-50527
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DENNIS WAYNE HEADRICK,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-01-CR-72-3
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Dennis Wayne Headrick appeals his guilty-plea conviction of

conspiracy to manufacture methamphetamine, a violation of 21

U.S.C. § 846.   Headrick contends, for the first time on appeal,

that during his rearraignment proceeding the district court

violated FED. R. CRIM. P. 11 in three separate instances.

     Because a guilty plea involves the waiver of several

constitutional rights, it must be made intelligently and

voluntarily.    Boykin v. Alabama, 395 U.S. 238, 242-44 (1969).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50527
                                -2-

Rule 11 requires the district court to follow certain procedures

to determine whether a defendant’s guilty plea is made knowingly

and voluntarily.   This court reviews the district court's

compliance with Rule 11 to determine (1) whether the court varied

from Rule 11’s procedures and, if so, (2) whether the variance

affected the defendant’s substantial rights.    United States

v. Johnson, 1 F.3d 296, 298 (5th Cir. 1993) (en banc).

     When an appellant allows an error in a guilty-plea colloquy

to pass without objection, this court reviews for plain error

only.   United States v. Vonn, 535 U.S. 55, 122 S. Ct. 1043, 1046

(2002).   To establish plain error, an appellant bears the burden

to show that (1) there is an error (2) that is clear or obvious

and (3) that affects his substantial rights.    United States

v. Olano, 507 U.S. 725, 731-37 (1993)).

     Headrick contends that the district court failed to explain

the nature of the charge to him, in violation of FED. R. CRIM. P.

11(c)(1).   Although the district court did not explicitly explain

the elements of the conspiracy offense to Headrick, the court

asked him whether he had read the indictment or had it read to

him and whether he understood the charges, directed that the

indictment be read to him, and directed that a factual basis for

the offense be recited.   These factors indicate that Headrick

understood the nature of the charge.   See United States v. Reyna,

130 F.3d 104, 111 (5th Cir. 1997); United States v. Cuevas-

Andrade, 232 F.3d 440, 444 (5th Cir. 2000).    Headrick has not
                              No. 02-50527
                                   -3-

demonstrated that any error with respect to this matter affected

his substantial rights.

     Headrick maintains that the district court failed to inform

him of the consequences of his plea when it did not advise him

fully of the effect of supervised release.    The cumulative

duration of Headrick’s 18-month prison term, his three-year

supervised-release term, and potential two-year prison term upon

any revocation of supervised release falls far short of the

potential 20-year statutory maximum prison term.    Headrick cannot

show that, under this “worst-case scenario,” any Rule 11 error

affected his substantial rights.     See United States v. Reyes,

300 F.3d 555, 560 & n.5.   Headrick has cited no legal authority

suggesting that the “hypothetical of a never-ending punishment,”

see United States v. Stiefel, 207 F.3d 256, 261 & n.6 (5th Cir.

2000), should be considered in these circumstances.

     Headrick argues that the district court erred by failing

to inquire whether his decision to plead guilty resulted from

discussions between the Government’s attorneys and him or his

attorney.   See Rule 11(d).    The district court’s questions about

whether there was a plea agreement and whether Headrick’s plea

was the result of coercion, threats, or promises suggest that its

failure to inquire specifically about discussions was not a

factor in Headrick’s decision to plead guilty.

     The conviction is AFFIRMED.